DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed 8/1/2022 is acknowledged. Claims 1-20 are pending. 
Claims 6-7 and 16 remain withdrawn from further consideration. 
The objection to the drawing has been withdrawn in view of applicant’s remark filed 8/1/2022. 
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Applicant’s argument that reference to Ceplon fails to teach an outer surface that prevents access to the interior lengthwise channel” since some openings formed by cutout tabs 24,26, will allow heat to escape from the pipe (applicant’s remark page 5), has been carefully considered but is not found to be persuasive. The applicant is reminded that the examiner must interpret the limitation as broadly as it reasonably allows. Therefore, an outer surface that prevents access to the interior lengthwise channel is the outer surface shown in figure 1 of Ceplon that is between the openings created by the tabs. 
Furthermore, applicant’s argument that the metal channel (4) of Hornet cannot be considered to be a heat transfer element, (applicant’s argument, pages 5-6) has been carefully considered but is not found to be persuasive since the metal channel of Hornet is a metal, which is a conductive material.  Therefore, it is inherently that a metal element is a heat transfer element, which is capable of transferring heat due to its material. (applicant also discloses that the heat transfer element is a metal element (10)).
Applicant’s further argument that the references fail to teach of using heat transfer cement as a bridge layer between a pipe and the heat transfer element (newly added limitation, applicant’s remark page 7), has been carefully considered but is not found to be persuasive.  Hornet clearly teaches (figure 3) that the heat transfer cement (3) is located between the pipe (2) and the heat transfer element (4).  Therefore, the heat transfer cement (3) is a bridge layer, which is interpreted as connecting layer between the pipe (2) and the heat transfer element (4). 
Applicant’s further argument that reference to Ceplon teaches away from having a heat transfer cement between the heat transfer element and the pipe (applicant’s remark pages 9 and 10), has been carefully considered but is not found to be persuasive.  Ceplon discloses that the heat transfer between the tracer and the inner pipe is greatly improved by the heat transfer element (metal spacer) because of the additional heat conduction path the spacer provides between the tracer line and the inner pipe.  (col 1, line 65 to col 2, line 2, as stated by the applicant).  However, Ceplon does not teach away from using any heat transfer cement between the tracer line and the inner pipe. The present of the heat transfer cement would not prevent heat transfer from the tracer line and the inner pipe since heat transfer cement is a thermal conductive material. In fact, Hornet teach a heat transfer cement (3) bridging between the tracer line (1), the pipe (2) and the heat transfer element (4) would enhance the heat transfer from line 1 to the pipe since heat transfer cement (3) has been applied around and in contact with the external surface of the tracer line 1. 

Regarding applicant’s argument about the specification,  the applicant argues that the specification describes “that it will be understood that elbow heat transfer elements can be configured for attachment to an elbow of any angle”. However, the argument is not persuasive.  Applicant describes that the elbow heat transfer element can be configured for attachment to an elbow of any angle but applicant does not disclose the heat transfer element has a bend with claimed angle is not described.  Though, the drawing may disclose the claimed invention but the specification need to describe the claimed subject matter to provide proper antecedent basis for the claimed subject matter.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of “wherein the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees, and outside elbow… or a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and  a second side has a second side angle greater than 180 degrees”     claim 5 is not described in the specification.  Applicant discloses paragraphs 96-97 that the elbow heat transfer elements configured for attachment to forty five degree and ninety degrees elbows are utilized. However, the specificity of such in  claim 5 is not described.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,8,9,10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,469,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1,2,8,9,10,11 and 20 of the application and claims 1,3,8 and 18 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1,2,8,9,10 and 11 are in effect a “species” of the “generic” invention of claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993).  Since claims 1,2,8,9,10,11 and 20 are anticipated by claims 1 and 3 of the patent, it is not patentably distinct from claims 1 and 3.
Claims 12 and 17-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 8 and  18 of U.S. Patent No. 8,469,082. Claims 8 and 18 of the patent discloses all of the limitations of the claims 12 and 17-20 except for a plurality of heat transfer elements instead of one heat transfer element in claims 8 and 18 of the patent.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to duplicate the number of heat transfer elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. V Bemis Co. 193. 
In view of applicant’s amendment, claims 1-5,8-15 and 17-20 are further rejected as following. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-4,8-14 and 17- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Matsumoto et al. (JP 2003172591A). Ceplon discloses (figures 1-4) a heat transfer system  and a method for facilitating heat transfer comprising a plurality of heat transfer element (10 or 44), each  comprising an inner surface running a length of the heat transfer element, the inner surface comprising first and second mounting surfaces (46,48 or portion of 10 that is coupled to pipe 12) configured to be operatively coupled with a pipe  outer surface of a pipe (12); first and second channel walls (see figure A, below) each extending from an interior portion of a respective one of the first and second mounting surfaces, a channel ceiling (see figure A) extending between the first and second channel walls, and a lengthwise opening being an opening of an interior lengthwise channel (20) defined by the first and second channel walls and the channel ceiling, the interior lengthwise channel configured to receive a tracer tube (14); and an outer surface (surface portion between the openings created by the tabs 54) that prevents access to the interior lengthwise channel; wherein the heat transfer element is configured to be attached to the pipe (12), with the tracer tube received within the interior lengthwise channel such that the heat transfer element effects conductive heat transfer between the tracer tube received within the interior lengthwise channel and the pipe, including conductive heat transfer through the first and second mounting surfaces of the heat transfer element and the outer surface of the heat transfer element is located in covering relation to the interior lengthwise channel and the tracer tube received therein, and physically protects the tracer tube received therein, and wherein the heat transfer element comprises metal (column 3, line 10). For the embodiment shown in figure 4, Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal for a purpose of providing a heat conductive metal to enhance the heat transfer between the tracer tube and the pipe.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe.
      Regarding claims 1,8,12 and 20, Ceplon does not disclose that a heat transfer cement unitized as a bridge layer between the heat transfer element and the pipe to attach the heat transfer element and the pipe. Matsumoto discloses (figure 5 and paragraph 44) a heat exchanger that has a conductive cement ( 17) filled to be a bridge layer (interpreted to be connecting layer) between the heat transfer element (3) and the pipe (2) and between the heat transfer element (3) and the tracer tube (1) for a purpose of enhancing the heat transfer  and adhesion between the tracer tube, the pipe and the heat transfer element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Matsumoto’s teaching in Ceplon’s device for a purpose of enhancing  the heat transfer and adhesion between the tracer tube and the pipe. 
Regarding claims 4 and 14, Ceplon discloses (column 3, lines 65-67) that the heat transfer element is an elbow heat transfer element. Regarding claims 9 and 17, Ceplon discloses (figure A) that the channel is a curved channel ceiling.  Regarding claims 10 and 18, Ceplon discloses (figures 2 and A) that the first and second mounting surface are first and second curved mounting surface configured to be operatively coupled with the outer surface of the pipe.  Regarding claims 11 and 19, Ceplon discloses (figures 2 and A) that the first and second channel walls and the channel ceiling of the interior lengthwise channel comprising first and second parallel channel walls and a curved channel ceiling extending between the first and second parallel channel walls, and wherein the curved channel ceiling comprises a curvature configured to correspond to a curvature of an outer surface of the tracer tube. Regarding claims 2, 3 and 13, the method of forming the device (extruded or cast) is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the heat transfer element in the product by process is same as or obvious from the solid piece of metal (10,44) of the Ceplon, the claim is unpatentable even though the prior heat transfer element is made by a different process. Furthermore, extruding and casting metal are a well known methods to form shape for the metal piece. (See US 3,675,379A, column 1, lines 1-9 for extruding and See 5,184,283, column 4, lines 3-8, as evidence). Therefore, if a method of extruding or casting limitations  would be claimed in a method of making the heat exchanger, the limitations would be further rejected with in views of references US 3,675,379A and US 5,184,283.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Matsumoto as applied to claims 1 and 12 above, and further in view of Montierth et al. (US 4,791,277).  Ceplon and Matsumoto substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “ the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees, and outside elbow… or a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and  a second side has a second side angle greater than 180 degrees”.  Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that the bend with angle as claimed.  Applicant does not disclose any criticality of any unexpected result for having the angle as claimed. In fact, applicant disclose the elbow can have any angle. Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56)  heating arrangement having a heat-tracing device and its support run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections.  Montierth discloses that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend such that the inner surface has an angle larger than 180 degrees (270 degrees at 24 (360 degrees -90 degrees), or the bend at 22 is greater than 180 degrees) for a purpose of accommodate with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in the combination device of Ceplon and Matsumoto for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 

    PNG
    media_image1.png
    541
    755
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 4 with limitations shown

Claims 1-4,8-14 and 17- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Horner (US 4,123,837). Ceplon discloses (figures 1-4) a heat transfer system  and a method for facilitating heat transfer comprising a plurality of heat transfer element (10 or 44), each  comprising an inner surface running a length of the heat transfer element, the inner surface comprising first and second mounting surfaces (46,48 or portion of 10 that is coupled to pipe 12) configured to be operatively coupled with a pipe  outer surface of a pipe (12); first and second channel walls (see figure A, below) each extending from an interior portion of a respective one of the first and second mounting surfaces, a channel ceiling (see figure A) extending between the first and second channel walls, and a lengthwise opening being an opening of an interior lengthwise channel (20) defined by the first and second channel walls and the channel ceiling, the interior lengthwise channel configured to receive a tracer tube (14); and an outer surface that prevents access to the interior lengthwise channel; wherein the heat transfer element is configured to be attached to the pipe (12), with the tracer tube received within the interior lengthwise channel such that the heat transfer element effects conductive heat transfer between the tracer tube received within the interior lengthwise channel and the pipe, including conductive heat transfer through the first and second mounting surfaces of the heat transfer element and the outer surface of the heat transfer element is located in covering relation to the interior lengthwise channel and the tracer tube received therein, and physically protects the tracer tube received therein, and wherein the heat transfer element comprises metal (column 3, line 10). For the embodiment shown in figure 4, Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal for a purpose of providing a heat conductive metal to enhance the heat transfer between the tracer tube and the pipe.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe.
      Regarding claims 1,8,12 and 20, Ceplon does not disclose that a heat transfer cement unitized as a bridge layer between the heat transfer element and the pipe to attach the heat transfer element and the pipe. Horner  discloses (figures 3-4 and column 5, lines 14-20) a heat exchanger that has a conductive cement ( 3) filled to be a bridge layer (interpreted to be connecting layer) between the heat transfer element (4), the tracer tube (1) and the pipe (2) for a purpose of enhancing the heat transfer between the tracer tube and the pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Ceplon’s device for a purpose of enhancing the heat transfer between the tracer tube and the pipe. 
Regarding claims 4 and 14, Ceplon discloses (column 3, lines 65-67) that the heat transfer element is an elbow heat transfer element. Regarding claims 9 and 17, Ceplon discloses (figure A) that the channel is a curved channel ceiling.  Regarding claims 10 and 18, Ceplon discloses (figures 2 and A) that the first and second mounting surface are first and second curved mounting surface configured to be operatively coupled with the outer surface of the pipe.  Regarding claims 11 and 19, Ceplon discloses (figures 2 and A) that the first and second channel walls and the channel ceiling of the interior lengthwise channel comprising first and second parallel channel walls and a curved channel ceiling extending between the first and second parallel channel walls, and wherein the curved channel ceiling comprises a curvature configured to correspond to a curvature of an outer surface of the tracer tube. Regarding claims 2, 3 and 13, the method of forming the device (extruded or cast) is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the heat transfer element in the product by process is same as or obvious from the solid piece of metal (10,44) of the Ceplon, the claim is unpatentable even though the prior heat transfer element is made by a different process. Furthermore, extruding and casting metal are  well known methods to form shape for the metal piece. (See US 3,675,379A, column 1, lines 1-9 for extruding and See 5,184,283, column 4, lines 3-8, as evidence). Therefore, if a method of extruding or casting limitations  would be claimed in a method of making the heat exchanger, the limitations would be further rejected with in views of references US 3,675,379A and US 5,184,283.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Horner as applied to claim 1 above, and further in view of Montierth et al. (US 4,791,277).  Ceplon and Horner substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “ the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees, and outside elbow… or a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and  a second side has a second side angle greater than 180 degrees”.  Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that the bend with angle as claimed.  Applicant does not disclose any criticality of any unexpected result for having the angle as claimed. In fact, applicant disclose the elbow can have any angle. Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56)  heating arrangement having a heat-tracing device and its support run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections.  Montierth discloses that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend such that the inner surface has an angle larger than 180 degrees (270 degrees at 24 (360 degrees -90 degrees), or the bend at 22 is greater than 180 degrees) for a purpose of accommodate with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in the combination device of Ceplon and Horner for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763